Citation Nr: 1027350	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-06 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970 
and from September 1986 to January 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In that decision the RO denied service connection for PTSD, 
bilateral hearing loss, and tinnitus, and the Veteran appealed 
all three claims.  However, in January 2008, the RO granted his 
claims for service connection for bilateral hearing loss and 
tinnitus, and he did not, in response, disagree with the ratings 
or effective date assigned for these conditions.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).  So those claims 
are no longer at issue, leaving only his claim for an 
acquired psychiatric disorder - inclusive of PTSD, to be 
decided.

This lone remaining claim was certified to the Board as for PTSD, 
specifically.  However, when the record associates different 
diagnoses with the same symptoms, the nature of the Veteran's 
disorder is a question of fact for the Board, and once 
determined, the Board must address whether the Veteran's 
symptoms, regardless of diagnosis, are related to service.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  Consequently, the Board has expanded this claim to 
more generically include any diagnosed psychiatric disorder, so 
not just PTSD (but also depression, etc.).

But since the RO or Appeals Management Center (AMC) has not 
considered whether the Veteran is alternatively entitled to 
service connection for a psychiatric disorder other than PTSD, 
the Board is remanding this ancillary issue to the RO via the 
AMC.


FINDING OF FACT

The Veteran has not established he has PTSD; there is no DSM-IV 
diagnosis of this condition in the file, and a VA compensation 
examiner determined this diagnosis was not warranted under the 
circumstances presented.


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2005, 
prior to initially adjudicating his claim in the February 2006 
decision at issue in this appeal, the preferred sequence.  
That letter informed him of the evidence required to substantiate 
his claim for service connection for PTSD and of his and VA's 
respective responsibilities in obtaining supporting evidence.  He 
also was advised of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

The Board is aware that effective July 13, 2010, VA has amended 
its rules for adjudicating disability compensation claims for 
PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) 
(announcing final rule, incorrectly listing effective date as 
July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting 
effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) 
eliminates the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  This 
regulatory revision now requires that the following be 
demonstrated to establish service connection for PTSD:  1) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; 2) a VA psychiatrist or 
psychologist, or contract equivalent, confirms the claimed 
stressor is adequate to support a diagnosis of PTSD; and 3) the 
Veteran's symptoms are related to the claimed stressor.  See 
38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 
see also 75 Fed. Reg. 39,843 (July 13, 2010).  



But, here, although the Veteran has not been apprised of these 
changes by VA, he does not have the requisite DSM-IV diagnosis of 
PTSD, so the additional question of whether he experienced a 
traumatic event ("stressor") during service is ultimately 
inconsequential inasmuch as a VA compensation examiner already 
has declined to make this PTSD diagnosis in light of the type of 
symptoms and history the Veteran alleged.  Instead, this VA 
compensation examiner expressly determined the Veteran does not 
have PTSD, explaining that he does not evidence or endorse the 
array of symptoms required to meet the DSM-IV criteria for this 
diagnosis.  And only if he had this required diagnosis would 
there, in turn, be current disability to causally relate to a 
stressful experience during or coincident with his military 
service.  That is to say, without proof he has this condition, 
there is no disability to link to his military service, including 
to any alleged stressor.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records - including the reports of his psychiatric 
evaluations.  He also had a VA compensation examination in 
January 2008, including for an opinion concerning whether he has 
symptoms satisfying the DSM-IV criteria for a diagnosis of PTSD.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The report of that 
examination, and the other evidence of record, contains the 
findings needed to properly adjudicate his claim.  
So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

Criteria for Establishing Entitlement to Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, to establish entitlement to service 
connection, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection also may be granted for any disability shown 
after service, when all the evidence, including that pertinent to 
service, shows the disability was incurred in service.  38 C.F.R. 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).



So as is readily apparent, in order to be considered for service 
connection a claimant must first have proof that he has the 
disability for which service connection is being sought.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such incidents 
had resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection may not be granted unless a 
current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Service Connection for PTSD

The Veteran has not established he has PTSD according to the DSM-
IV criteria, inasmuch as there is no diagnosis confirming he 
does.  Without this minimum level of proof, there can be no valid 
claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran's STRs do not show any complaints, findings, or 
diagnoses regarding a psychiatric disability.  Furthermore, the 
report of his January 2008 VA examination shows that, although he 
reported his psychiatric complaints, the VA examiner did not 
diagnose PTSD.  She noted, instead, that recent PTSD screenings 
(an objective measure of whether he has this condition) were 
negative for PTSD.  Further, he did not report current symptoms 
meeting the formal diagnostic criteria for PTSD.  

So without this required evidence of current disability, there is 
no basis for granting this claim for PTSD.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability on the date of application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
VA's adjudication of the claim).  Here, though, there is no 
objective clinical indication the Veteran has ever received the 
requisite DSM-IV diagnosis of PTSD.

During his recent April 2010 hearing, the Veteran maintained that 
his inability to hear and understand the VA examiner's questions 
during that January 2008 VA mental status evaluation unduly 
compromised the results of that examination and is the reason 
that examiner mistakenly concluded he does not have PTSD.  
But that examiner based her opinion that he did not have PTSD, 
not only on her personal conservation with him and interview, but 
also as mentioned on the PTSD screenings that had been conducted 
(i.e., another objective measure) that were all negative for 
indications of this condition.  So there is no reason to doubt 
the veracity of that VA examiner's ultimate conclusion that the 
Veteran does not have PTSD, absent any credible suggestion to the 
contrary that he does.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the U. S. Court of Appeals for the Federal Circuit vacated 
and remanded a decision in which the Veterans Court had 
categorically held in a service connection case that "'a valid 
medical opinion' was required to establish nexus, and that [a lay 
person] was 'not competent' to provide testimony as to nexus 
because [that individual] was a layperson."  As provided by 
38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent lay and medical 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit stated in Davidson that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or medical diagnosis.  

Here, though, the type of condition claimed is not in the 
category of those capable of lay diagnosis (e.g., flat feet, a 
broken arm, separated shoulder, etc.).  And there has been no 
medical diagnosis of PTSD in compliance with the DSM-IV, much 
less of a linkage to a traumatic event (stressor) during or 
coincident with the Veteran's military service.

For these reasons and bases, the preponderance of the evidence is 
against the claim for service connection for PTSD, in turn 
meaning the benefit-of-the-doubt doctrine does not apply, and 
that this claim therefore must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for PTSD is denied.


REMAND

As already alluded to, VA also must consider the Veteran's 
potential entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  See Clemons, 23 Vet. App. 
1 (the scope of a mental health disability claim includes any 
mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

Although PTSD has not been diagnosed, depression has been.  See, 
e.g., VA outpatient treatment records dated from April to June 
2001.   So additional medical comment is needed to assist in 
determining whether any other psychiatric disorder, such as this 
diagnosis of depression, is related to the Veteran's 
military service or, instead, the result of other unrelated 
factors.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, this remaining portion of the claim is REMANDED for 
the following additional development and consideration:

1.  Ask the Veteran whether he has received 
any additional treatment for mental illness 
(regardless of the specific diagnosis), the 
records of which have not yet been obtained.  
If he has, and these additional records are 
not in the file, then obtain them for 
consideration.

If any attempts to locate additional 
identified records prove unsuccessful, and it 
is determined that further attempts would 
prove futile, then document this in the file 
and notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA mental 
health evaluation for an opinion concerning 
the etiology of his depression, including 
specifically in terms of the likelihood (very 
likely, as likely as not, or unlikely) 
that this condition is related to his 
military service, including any service 
connected disorder.

To facilitate making these important 
determinations, the designated examiner must 
review the claims file, including a complete 
copy of this remand, for the Veteran's 
pertinent medical and other history.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable or 
unfavorable.



2.  Then readjudicate this remaining claim 
for service connection for an acquired 
psychiatric disorder other than PTSD (namely, 
depression).  If this remaining portion of 
the claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this remaining portion of the claim.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument concerning this claim the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


